DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 22, 2021 has been entered.
Claim Objections
Claims 7 and 10 are objected to because of the following informalities: “[-100] direction” is missing an indefinite article “a” (claim 7, lines 12-13); the third “where” clause is not indented (claim 10, line 7).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the [-1-10] direction" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the [0-10] direction" in lines 4-5 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the [001] direction" in lines 5 and 10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the [010] direction" in lines 6 and 13.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the [00-1] direction" in lines 6 and 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the [100] direction" in lines 9 and 14.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the [-100] direction" in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-6, 8 and 10 are rejected inasmuch as these claims depend from claim 1 and therefore inherit the indefiniteness of claim 1.
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-3, 5, 7, 8 and 10, as best understood, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakazu et al. (JP 06244113 A).
Regarding claim 1, Kakazu shows in Figs. 1, 3c and related text an apparatus comprising: 
a substrate 1 that has a plane orientation inclined from a (100) plane such that an inclination angle to a [0-11] direction or a [01-1] direction is larger than an inclination angle to a [011] direction and a [0-1-1] direction, or inclined from a (010) plane such that an inclination angle to a [10-1] direction or a [-101] direction is larger than an inclination angle to a [101] direction and a [-10-1] direction, or inclined from a (001) plane such that an inclination angle to a [-110] direction or a [1-10] direction is larger than an inclination angle to a [110] direction and the [-1-10] direction (¶ [0011], lines 1-2 and ¶ [0016], line 2 of attached English machine translation); 
a light-receiving layer 2/4/5 disposed above the substrate and having a structure in which a plurality of semiconductor layers are stacked (¶ [0017], line 1; ¶ [0018], line 3; ¶ [0019], line 1); 
the substrate is a compound semiconductor substrate (¶ [0011], line 1), 
where the plane orientation is inclined from the (100) plane, the plane orientation is inclined from the (100) plane within a range of 36[Symbol font/0xB0]±1[Symbol font/0xB0] to the [0-11] direction or the [01-1] direction, 
where the plane orientation is inclined from the (010) plane, the plane orientation is inclined within the range of 36[Symbol font/0xB0]±1[Symbol font/0xB0] from the (010) plane to the [10-1] direction or the [-101] direction, and 
where the plane orientation is inclined from the (001) plane, the plane orientation is inclined within the range of 36[Symbol font/0xB0]±1[Symbol font/0xB0] from the (001) plane to the [-110] direction or the [1-10] direction (¶ [0011], lines 1-2 and ¶ [0015], lines 2-11).
Regarding claim 2, Kakazu discloses the plurality of semiconductor layers are each a compound semiconductor layer (¶ [0017], line 1; ¶ [0018], line 3; ¶ [0019], line 1).
Regarding claim 3, Kakazu shows the light-receiving layer has a superlattice structure in which a plurality of III-V-group compound semiconductor layers 2/4/5 are stacked as the structure in which the plurality of semiconductor layers are stacked (Fig. 3c; ¶ [0017], line 1; ¶ [0018], line 3; ¶ [0019], line 1).
Regarding claim 5, Kakazu discloses the plurality of III-V-group compound semiconductor layers include at least a III-V-group compound semiconductor layer containing In (¶ [0025], lines 4-5).
Regarding claim 7, Kakazu discloses the substrate is such that 
where the plane orientation is inclined from the (100) plane, the plane orientation is inclined in a range of angle including the [0-11] direction out of ranges of angle from the [0-10] direction to the [001] direction or inclined in a range of angle including the [01-1] direction out of ranges of angle from the [010] direction to the [00-1] direction, 
where the plane orientation is inclined from the (010) plane, the plane orientation is inclined in a range of angle including the [10-1] direction out of ranges of angle from the [00-1] direction to the [100] direction or inclined in a range of angle including the [-101] direction out of ranges of angle from the [001] direction to the [-100] direction, and
where the plane orientation is inclined from the (001) plane, the plane orientation is inclined in a range of angle including the [-110] direction out of ranges of angle from [-100] direction to the [010] direction or inclined in a range of angle including the [1-10] 
Regarding claim 8, Kakazu discloses the substrate is such that 
where the plane orientation is inclined from the (100) plane, the plane orientation is inclined to such a direction that based on the [0-1-1] direction, an angle made by an inclination direction and the [0-1-1] direction is included in a range of angle of 45[Symbol font/0xB0] to 135[Symbol font/0xB0] or 225[Symbol font/0xB0] to 315[Symbol font/0xB0], 
where the plane orientation is inclined from the (010) plane, the plane orientation is inclined to such a direction that based on the [-10-1] direction, an angle made by the inclination direction and the [-10-1] direction is included in the range of angle of 45[Symbol font/0xB0] to 135[Symbol font/0xB0] or 225[Symbol font/0xB0] to 315[Symbol font/0xB0], and 

    PNG
    media_image1.png
    509
    608
    media_image1.png
    Greyscale
where the plane orientation is inclined from the (001) plane, the plane orientation is inclined to such a direction that based on the [-1-10] direction, an angle (90[Symbol font/0xB0]) made by the inclination direction ([-110] direction) and the [-1-10] direction is included in the range of angle of 45[Symbol font/0xB0] to 135[Symbol font/0xB0] or 225[Symbol font/0xB0] to 315[Symbol font/0xB0] (¶ [0011], lines 1-2; please see to the right the Examiner’s modified version of Applicant’s FIG. 1 in the case where the plane orientation of the substrate is inclined from the (001) plane).
Regarding claim 10, Kakazu discloses the substrate is such that 
where the plane orientation is inclined from the (100) plane, the plane orientation is inclined within a range of [Symbol font/0xB1]1[Symbol font/0xB0] about a (2-11) plane or a (21-1) plane, 

where the plane orientation is inclined from the (001) plane, the plane orientation is inclined within the range of [Symbol font/0xB1]1[Symbol font/0xB0] about a (-112) plane or a (1-12) plane.  (Note: the angle [Symbol font/0x71] between a first crystallographic plane (h1k1l1) and a second crystallographic plane (h2k2l2) may be calculated using the formula:                         
                            
                                
                                    cos
                                
                                ⁡
                                
                                     
                                    =
                                     
                                    
                                        
                                            
                                                
                                                    h
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    h
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    k
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    k
                                                
                                                
                                                    2
                                                
                                            
                                            +
                                            
                                                
                                                    l
                                                
                                                
                                                    1
                                                
                                            
                                            
                                                
                                                    l
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                h
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                            
                                                
                                                    
                                                        
                                                            
                                                                h
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                
                                                    
                                                        
                                                            
                                                                k
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                                +
                                                
                                                    
                                                        
                                                            
                                                                l
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                    
                                                        2
                                                    
                                                
                                            
                                        
                                    
                                
                            
                             
                            .
                        
                      When the first crystallographic plane is a (001) plane and the second crystallographic plane is a (-112) plane, the angle [Symbol font/0x71] therebetween is                         
                            
                                
                                    
                                        
                                            cos
                                        
                                        
                                            -
                                            1
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            2
                                        
                                        
                                            
                                                6
                                            
                                        
                                    
                                
                            
                        
                     = 35.3[Symbol font/0xB0], which lies inside of Kakazu’s disclosed inclination range of 3[Symbol font/0xB0] to 36[Symbol font/0xB0] in the [-110] direction.)
Claim Rejections - 35 USC § 103
Claims 4 and 6, as best understood, are rejected under 35 U.S.C. 103 as being unpatentable over Kakazu et al. (JP 06244113 A) in view of Niu et al. (CN 101777601 A).
Regarding claims 4 and 6, Kakazu discloses substantially the entire claimed invention, as applied to claim 3 above.
Kakazu does not disclose the plurality of III-V-group compound semiconductor layers include any two or more selected from a layer containing InAs, a layer containing GaSb, a layer containing AlSb, and a layer containing InSb, wherein the substrate is a GaSb substrate or an InAs substrate.
Niu teaches in Fig. 1 and related text the plurality of III-V-group compound semiconductor layers 5/6/7 include any two or more selected from a layer containing InAs, a layer containing GaSb, a layer containing AlSb, and a layer containing InSb (lines 169-170 of previously attached English machine translation),
wherein the substrate 1 is a GaSb substrate or an InAs substrate (line 164).
Kakazu and Niu are analogous art because they both are directed to compound semiconductor materials and devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Kakazu with the specified features of Niu because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Kakazu’s device to form the plurality of III-V-group compound semiconductor layers to include any two or more selected from a layer containing InAs, a layer containing GaSb, a layer containing AlSb, and a layer containing InSb, wherein the substrate is a GaSb substrate or an InAs substrate, as taught by Niu, in order to exploit the excellent material properties of the InAs/GaSb system (Niu: lines 30-35) to provide a 3 to 5 micrometer mid-wavelength InAs/GaSb superlattice infrared detector grown on a GaSb substrate with low dark current and high detection rate (Niu: lines 39-40).
Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:00-6:00 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PETER M ALBRECHT/Examiner, Art Unit 2811